— Appeal from an order of the Family Court, Erie County (Patricia A. Maxwell, J.), entered February 5, 2004 in a proceeding pursuant to Social Services Law § 384-b. The order, insofar as appealed from, denied in part respondent’s motion to vacate an order entered upon respondent’s default.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Family Court properly denied in part the motion of respondent to vacate an order entered upon her default in appearing at the fact-finding and dispositional hearings in this proceeding seeking, inter alia, termination of her parental rights regarding Unique M.C. Respondent failed to meet her burden of providing a reasonable excuse for her default or a meritorious defense to the proceeding (see Matter of Vanessa F., 9 AD3d 464 [2004]; Matter of Ricky V., 4 AD3d 368 [2004]). Present — Green, J.P., Scudder, Kehoe, Smith and Hayes, JJ.